           Case 21-03004-sgj Doc 22-3 Filed 04/13/21                                           Entered 04/13/21 17:06:10                             Page 1 of 18
                                                                                                                                          Claim #95 Date Filed: 4/8/2020

 Fill in this information to identify the case:


 Debtor             Highland Capital Management, L.P.

 United States Bankruptcy Court for the:   Northern                      District of   Texas
                                                                                         (State)

 Case number       19-34054




Official Form 410
Proof of Claim                                                                                                                                                              04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies or any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:    Identify the Claim

1. Who is the current
   creditor?
                                  Highland Capital Management Fund Advisors, L.P.
                                 Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with the debtor


2. Has this claim been           ✔ No
   acquired from
   someone else?                        Yes.     From whom?

3. Where should                  Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
   notices and                                                                                                   different)
   payments to the               See summary page
   creditor be sent?
                                 Name                                                                            Name
    Federal Rule of
    Bankruptcy Procedure         Number          Street                                                          Number          Street
    (FRBP) 2002(g)
                                 City                                State                 ZIP Code              City                                State                 ZIP Code

                                 Contact phone       972-628-4100                                                Contact phone

                                 Contact email       bryan.assink@bondsellis.com                                 Contact email


                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                 ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___


4. Does this claim               ✔ No
   amend one already
   filed?                               Yes.     Claim number on court claims registry (if known)                                         Filed on
                                                                                                                                                       MM    /   DD   /    YYYY

5. Do you know if                ✔ No
   anyone else has filed
   a proof of claim for                 Yes. Who made the earlier filing?
   this claim?
                                                                                                                                                                 EXHIBIT "3"

  Official Form 410                                                       Proof of Claim
                                                                                                                        ¨1¤}HV4$(                  (,«
                                                                                                                            1934054200408000000000008
                                                                                                                                                                          page 1
          Case 21-03004-sgj Doc 22-3 Filed 04/13/21                              Entered 04/13/21 17:06:10                            Page 2 of 18

Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         ✔ No
   you use to identify the
   debtor?                            Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ___ ___ ___ ___


7. How much is the claim?        $ See attached Exhibit "A"                   . Does this amount include interest or other charges?
                                                                                 ✔ No
                                                                                      Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                           charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                 See attached Exhibit "A"


9. Is all or part of the claim    ✔ No
   secured?
                                      Yes. The claim is secured by a lien on property.
                                             Nature or property:

                                                  Real estate: If the claim is secured by the debtor’s principle residence, file a Mortgage Proof of
                                                  Claim Attachment (Official Form 410-A) with this Proof of Claim.

                                                  Motor vehicle

                                                  Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)



                                             Value of property:                             $
                                             Amount of the claim that is secured:           $
                                             Amount of the claim that is unsecured:         $                     (The sum of the secured and unsecured
                                                                                                                  amount should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $


                                             Annual Interest Rate (when case was filed)                %
                                                  Fixed

                                                  Variable


10. Is this claim based on a      ✔ No
    lease?
                                      Yes. Amount necessary to cure any default as of the date of the petition.                   $

11. Is this claim subject to a
                                  ✔ No
    right of setoff?
                                      Yes. Identify the property:




 Official Form 410                                             Proof of Claim
                                                                                                        ¨1¤}HV4$(                  (,«
                                                                                                            1934054200408000000000008
                                                                                                                                                page 2
          Case 21-03004-sgj Doc 22-3 Filed 04/13/21                                            Entered 04/13/21 17:06:10                                 Page 3 of 18

12. Is all or part of the claim       ✔ No
    entitled to priority under
    11 U.S.C. § 507(a)?                      Yes. Check all that apply:                                                                              Amount entitled to priority

    A claim may be partly                             Domestic support obligations (including alimony and child support) under
    priority and partly                               11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,                                                                                                                        $
    in some categories, the                           Up to $3,025* of deposits toward purchase, lease, or rental of property
    law limits the amount                             or services for personal, family, or household use. 11 U.S.C. § 507(a)(7).                     $
    entitled to priority.
                                                      Wages, salaries, or commissions (up to $13,650*) earned within 180
                                                      days before the bankruptcy petition is filed or the debtor’s business ends,                    $
                                                      whichever is earlier. 11 U.S.C. § 507(a)(4).

                                                      Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                          $
                                                      Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                              $
                                                      Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                              $

                                             * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the claim       ✔ No
    pursuant to 11 U.S.C.
    § 503(b)(9)?                             Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor within 20
                                             days before the date of commencement of the above case, in which the goods have been sold to the Debtor in
                                             the ordinary course of such Debtor’s business. Attach documentation supporting such claim.

                                             $


Part 3:    Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                         I am the creditor.
FRBP 9011(b).
                                  ✔       I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
specifying what a signature
is.
                                  I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
A person who files a              the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
fraudulent claim could be
                                  I have examined the information in this Proof of Claim and have reasonable belief that the information is true and correct.
fined up to $500,000,
imprisoned for up to 5            I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157, and
                                  Executed on date             04/08/2020
3571.                                                               MM / DD / YYYY




                                   /s/Frank George Waterhouse
                                          Signature

                                  Print the name of the person who is completing and signing this claim:
                                  Name                       Frank George Waterhouse
                                                             First name                             Middle name                            Last name

                                  Title                      Authorized Agent
                                  Company                    Highland Capital Management Fund Advisors, L.P.
                                                             Identify the corporate servicer as the company if the authorized agent is a servicer.

                                                             300 Crescent Court, Ste. 700, Dallas, TX, 75201
                                  Address
                                                             Number              Street


                                                             City                                                                  State             ZIP Code

                                  Contact phone              9726284100                                                            Email   fwaterhouse@highlandcapital.com




 Official Form 410                                                        Proof of Claim
                                                                                                                          ¨1¤}HV4$(                  (,«
                                                                                                                              1934054200408000000000008
                                                                                                                                                                    page 3
         Case 21-03004-sgj Doc 22-3 Filed 04/13/21                     Entered 04/13/21 17:06:10                 Page 4 of 18
                                       KCC ePOC Electronic Claim Filing Summary
                                  For phone assistance: Domestic (877) 573-3984 | International (310) 751-1829
       Debtor:
               19-34054 - Highland Capital Management, L.P.
       District:
               Northern District of Texas, Dallas Division
       Creditor:                                                     Has Supporting Documentation:
               Highland Capital Management Fund Advisors, L.P.              Yes, supporting documentation successfully uploaded
                                                                     Related Document Statement:
              300 Crescent Court, Ste. 700

                                                                     Has Related Claim:
              Dallas, TX, 75201
                                                                            No
              Phone:                                                 Related Claim Filed By:
              972-628-4100
              Phone 2:                                               Filing Party:
                                                                             Authorized agent
              Fax:

              Email:
              bryan.assink@bondsellis.com
       Other Names Used with Debtor:                                 Amends Claim:
                                                                             No
                                                                     Acquired Claim:
                                                                             No
       Basis of Claim:                                               Last 4 Digits:        Uniform Claim Identifier:
              See attached Exhibit "A"                                       No
       Total Amount of Claim:                                        Includes Interest or Charges:
              See attached Exhibit "A"                                       No
       Has Priority Claim:                                           Priority Under:
              No
       Has Secured Claim:                                             Nature of Secured Amount:
              No                                                      Value of Property:
       Amount of 503(b)(9):                                           Annual Interest Rate:
              No
                                                                      Arrearage Amount:
       Based on Lease:
              No                                                      Basis for Perfection:
       Subject to Right of Setoff:                                    Amount Unsecured:
              No
       Submitted By:
              Frank George Waterhouse on 08-Apr-2020 1:48:40 p.m. Eastern Time
       Title:
              Authorized Agent
       Company:
              Highland Capital Management Fund Advisors, L.P.
       Optional Signature Address:
              Frank George Waterhouse
              300 Crescent Court, Ste. 700

              Dallas, TX, 75201

              Telephone Number:
              9726284100
              Email:
              fwaterhouse@highlandcapital.com




VN: B504D3A6395DEC846A691C34933264F1
Case 21-03004-sgj Doc 22-3 Filed 04/13/21          Entered 04/13/21 17:06:10        Page 5 of 18




                                            Exhibit A

        Highland Capital Management Fund Advisors (“Claimant”) is the beneficiary of a Shared
Services Agreement with the Debtor. It has previously made payments for the Debtor and under
the Shared Services Agreement is entitled to reimbursement from the Debtor. Claimant has
requested information from the Debtor to ascertain the exact amount of its claim. This process is
on-going. Additionally, this process has been delayed due to the outbreak of the Coronavirus.
Claimant is continuing to work to ascertain the exact amount of its claim and will update its claim
in the next ninety days. A true and correct copy of the agreement is attached hereto.
Case 21-03004-sgj Doc 22-3 Filed 04/13/21               Entered 04/13/21 17:06:10           Page 6 of 18




                                SECOND AMENDED AND RESTATED
                                 SHARED SERVICES AGREEMENT

         THIS SECOND AMENDED AND RESTATED SHARED SERVICES AGREEMENT (this
 “Agreement”) is entered into to be effective as of 8th day of February, 2013 (the “Effective Date”) by and
 among Highland Capital Management, L.P., a Delaware limited partnership (“HCMLP”), and Highland
 Capital Management Fund Advisors, L.P., formerly known as Pyxis Capital, L.P., a Delaware limited
 partnership (“HCMFA”), and any affiliate of HCMFA that becomes a party hereto. Each of the
 signatories hereto is individually a “Party” and collectively the “Parties”.

                                                RECITALS

         A.      During the Term, HCMLP will provide to HCMFA certain services as more fully
 described herein and the Parties desire to allocate the costs incurred for such services and assets among
 them in accordance with the terms and conditions in this Agreement.

                                              AGREEMENT

          In consideration of the foregoing recitals and the mutual covenants and conditions contained
 herein, the Parties agree, intending to be legally bound, as follows:

                                               ARTICLE I
                                              DEFINITIONS

         “Actual Cost” means, with respect to any period hereunder, one hundred percent (100%) of the
 actual costs and expenses caused by, incurred or otherwise arising from or relating to (i) the Shared
 Services and (ii) the Shared Assets, in each case during such period.

         “Affiliate” means a Person that directly, or indirectly through one or more intermediaries,
 controls, or is controlled by, or is under common control with, a specified Person. The term “control”
 (including, with correlative meanings, the terms “controlled by” and “under common control with”)
 means the possession of the power to direct the management and policies of the referenced Person,
 whether through ownership interests, by contract or otherwise.

         “Agreement” has the meaning set forth in the preamble.

         “Allocation Percentage” has the meaning set forth in Section 4.01.

         “Applicable Margin” shall mean an additional amount equal to 5% of all costs allocated by
 Service Provider to the other parties hereto under Article IV; provided that the parties may agree on a
 different margin percentage as to any item or items to the extent the above margin percentage, together
 with the allocated cost of such item or service, would not reflect an arm’s length value of the particular
 service or item allocated.

         “Change” has the meaning set forth in Section 2.02(a).

         “Change Request” has the meaning set forth in Section 2.02(b).

         “Code” means the Internal Revenue Code of 1986, as amended, and the related regulations and
 published interpretations.
Case 21-03004-sgj Doc 22-3 Filed 04/13/21                 Entered 04/13/21 17:06:10            Page 7 of 18




         “Effective Date” has the meaning set forth in the preamble.

        “Governmental Entity” means any government or any regulatory agency, bureau, board,
 commission, court, department, official, political subdivision, tribunal or other instrumentality of any
 government, whether federal, state or local, domestic or foreign.

          “Liabilities” means any cost, liability, indebtedness, obligation, co-obligation, commitment,
 expense, claim, deficiency, guaranty or endorsement of or by any Person of any nature (whether direct or
 indirect, known or unknown, absolute or contingent, liquidated or unliquidated, due or to become due,
 accrued or unaccrued, matured or unmatured).

         “Loss” means any cost, damage, disbursement, expense, liability, loss, obligation, penalty or
 settlement, including interest or other carrying costs, legal, accounting and other professional fees and
 expenses incurred in the investigation, collection, prosecution and defense of claims and amounts paid in
 settlement, that may be imposed on or otherwise incurred or suffered by the referenced Person; provided,
 however, that the term “Loss” will not be deemed to include any special, exemplary or punitive damages,
 except to the extent such damages are incurred as a result of third party claims.

         “New Shared Service” has the meaning set forth in Section 2.03.

         “Party” or “Parties” has the meaning set forth in the preamble.

       “Person” means an association, a corporation, an individual, a partnership, a limited liability
 company, a trust or any other entity or organization, including a Governmental Entity.

         “Quarterly Report” has the meaning set forth in Section 5.01.

         “Recipient” means HCMFA and any of HCMFA’s direct or indirect Subsidiaries or managed
 funds or accounts in their capacity as a recipient of the Shared Services and/or Shared Assets.

         “Service Provider” means any of HCMLP and its direct or indirect Subsidiaries in its capacity as
 a provider of Shared Services or Shared Assets.

         “Service Standards” has the meaning set forth in Section 6.01.

         “Shared Assets” shall have the meaning set forth in Section 3.02.

         “Shared Services” shall have the meaning set forth in Section 2.01.

          “Subsidiary” means, with respect to any Person, any Person in which such Person has a direct or
 indirect equity ownership interest in excess of 50%.

          “Tax” or “Taxes” means: (i) all state and local sales, use, value-added, gross receipts, foreign,
 privilege, utility, infrastructure maintenance, property, federal excise and similar levies, duties and other
 similar tax-like charges lawfully levied by a duly constituted taxing authority against or upon the Shared
 Services and the Shared Assets; and (ii) tax-related surcharges or fees that are related to the Shared
 Services and the Shared Assets identified and authorized by applicable tariffs.

         “Term” has the meaning set forth in Section 7.01.




                                                      2
Case 21-03004-sgj Doc 22-3 Filed 04/13/21                 Entered 04/13/21 17:06:10           Page 8 of 18




                                              ARTICLE II
                                           SHARED SERVICES

         Section 2.01     Services. During the Term, Service Provider will provide Recipient with Shared
 Services, including without limitation, all of the (i) finance and accounting services, (ii) human resources
 services, (iii) marketing services, (iv) legal services, (v) corporate services, (vi) information technology
 services, and (vii) operations services; each as requested by HCMFA and as described more fully on
 Annex A attached hereto, the “Shared Services”), it being understood that personnel providing Shared
 Services may be deemed to be employees of HCMFA to the extent necessary for purposes of the
 Investment Advisers Act of 1940, as amended.

         Section 2.02    Changes to the Shared Services.

                 (a)      During the Term, the Parties may agree to modify the terms and conditions of a
 Service Provider’s performance of any Shared Service in order to reflect new procedures, processes or
 other methods of providing such Shared Service, including modifying the applicable fees for such Shared
 Service to reflect the then current fair market value of such service (a “Change”). The Parties will
 negotiate in good faith the terms upon which a Service Provider would be willing to provide such New
 Shared Service to Recipient.

                  (b)      The Party requesting a Change will deliver a description of the Change requested
 (a “Change Request”) and no Party receiving a Change Request may unreasonably withhold, condition or
 delay its consent to the proposed Change.

                  (c)      Notwithstanding any provision of this Agreement to the contrary, a Service
 Provider may make: (i) Changes to the process of performing a particular Shared Service that do not
 adversely affect the benefits to Recipient of Service Provider’s provision or quality of such Shared
 Service in any material respect or increase Recipient’s cost for such Shared Service; (ii) emergency
 Changes on a temporary and short-term basis; and/or (iii) Changes to a particular Shared Service in order
 to comply with applicable law or regulatory requirements, in each case without obtaining the prior
 consent of Recipient. A Service Provider will notify Recipient in writing of any such Change as follows:
 in the case of clauses (i) and (iii) above, prior to the implementation of such Change, and, in the case of
 clause (ii) above, as soon as reasonably practicable thereafter.

         Section 2.03   New Shared Services. The Parties may, from time to time during the Term of
 this Agreement, negotiate in good faith for Shared Services not otherwise specifically listed in Section
 2.01 (a “New Shared Service”). Any agreement between the Parties on the terms for a New Shared
 Service must be in accordance with the provisions of Article IV and Article V hereof, will be deemed to
 be an amendment to this Agreement and such New Shared Service will then be a “Shared Service” for all
 purposes of this Agreement.

         Section 2.04   Subcontractors. Nothing in this Agreement will prevent Service Provider from,
 with the consent of Recipient, using subcontractors, hired with due care, to perform all or any part of a
 Shared Service hereunder. A Service Provider will remain fully responsible for the performance of its
 obligations under this Agreement in accordance with its terms, including any obligations it performs
 through subcontractors, and a Service Provider will be solely responsible for payments due to its
 subcontractors.




                                                      3
Case 21-03004-sgj Doc 22-3 Filed 04/13/21                  Entered 04/13/21 17:06:10            Page 9 of 18




                                               ARTICLE III
                                             SHARED ASSETS

          Section 3.01    Shared IP Rights. Each Service Provider hereby grants to Recipient a non-
 exclusive right and license to use the intellectual property and other rights granted or licensed, directly or
 indirectly, to such Service Provider (the “Shared IP Rights”) pursuant to third party intellectual property
 Agreements (“Third Party IP Agreements”), provided that the rights granted to Recipient hereunder are
 subject to the terms and conditions of the applicable Third Party IP Agreement, and that such rights shall
 terminate, as applicable, upon the expiration or termination of the applicable Third Party IP Agreement.
 Recipient shall be licensed to use the Shared IP Rights only for so long as it remains an Affiliate of
 HCMLP. In consideration of the foregoing licenses, Recipient agrees to take such further reasonable
 actions as a Service Provider deems to be necessary or desirable to comply with its obligations under the
 Third Party IP Agreements.

         Section 3.02     Other Shared Assets. Subject to Section 3.01, each Service Provider hereby
 grants Recipient the right, license or permission, as applicable, to use and access the benefits under the
 agreements, contracts and licenses that such Service Provider will purchase, acquire, become a party or
 beneficiary to or license on behalf of Recipient (the “Future Shared Assets” and collectively with the
 Shared IP Rights, the “Shared Assets”).

                                               ARTICLE IV
                                            COST ALLOCATION

         Section 4.01   Actual Cost Allocation Formula. The Actual Cost of any item relating to any
 Shared Services or Shared Assets shall be allocated based on the Allocation Percentage. For purposes of
 this Agreement, “Allocation Percentage” means:

                 (a)      To the extent 100% of such item is demonstrably attributable to HCMFA, 100%
 of the Actual Cost of such item shall be allocated to HCMFA as agreed by HCMFA;

                (b)    To the extent a specific percentage of use of such item can be determined (e.g.,
 70% for HCMLP and 30% for HCMFA), that specific percentage of the Actual Cost of such item will be
 allocated to HCMLP or HCMFA, as applicable and as agreed by HCMFA; and

                 (c)      All other portions of the Actual Cost of any item that cannot be allocated
 pursuant to clause (a) or (b) above shall be allocated between HCMLP and HCMFA in such proportion as
 is agreed in good faith between the parties.

         Section 4.02     Non-Cash Cost Allocation. The actual, fully burdened cost of any item relating
 to any Shared Services or Shared Assets that does not result in a direct, out of pocket cash expense may
 be allocated to HCMLP and HCMFA for financial statement purposes only, as agreed by HCMFA,
 without any corresponding cash reimbursement required, in accordance with generally accepted
 accounting principles, based on the Allocation Percentage principles described in Section 4.01 hereof.

                                         ARTICLE V
                         PAYMENT OF COST AND REVENUE SHARE; TAXES

         Section 5.01     Quarterly Statements. Within thirty (30) days following the end of each calendar
 qaurter during the Term (or at such time as may be otherwise agreed by the parties), each Service
 Provider shall furnish the other Parties hereto with a written statement with respect to the Actual Cost
 paid by it in respect of Shared Services and Shared Assets provided by it, in each case, during such


                                                       4
Case 21-03004-sgj Doc 22-3 Filed 04/13/21                 Entered 04/13/21 17:06:10          Page 10 of 18




 period, setting forth (i) the cost allocation in accordance with Article IV hereof together with the
 Applicable Margin on such allocated amounts, and (ii) any amounts paid pursuant to Section 5.02 hereof,
 together with such other data and information necessary to complete the items described in Section 5.03
 hereof (hereinafter referred to as the “Quarterly Report”).

          Section 5.02    Settlement Payments. At any time during the Term, any Party may make
 payment of the amounts that are allocable to such Party together with the Applicable Margin related
 thereto, regardless of whether an invoice pursuant to Section 5.03 hereof has been issued with respect to
 such amounts.

         Section 5.03    Determination and Payment of Cost and Revenue Share.

                  (a)     Within ten (10) days of the submission of the Quarterly Report described in
 Section 5.02 hereof (or at such other time as may be agreed by the parties), the Parties shall (i) agree on
 the cost share of each of the Parties and Applicable Margin as calculated pursuant to the provisions of this
 Agreement; and (ii) prepare and issue invoices for the cost share and Applicable Margin payments that
 are payable by any of the Parties.

                  (b)     Within ten (10) days of preparation of the agreement and the issuance of the
 invoice described in Section 5.03(a) (or at such other time as may be agreed by the parties), the Parties
 shall promptly make payment of the amounts that are set forth on such cost allocation invoice.
 Notwithstanding anything in this Agreement to the contrary, provision of the Shared Services shall
 commence from the Effective Date, but no fees shall be payable from Recipient or otherwise accrue with
 respect to such services provided during the month of December 2011.

         Section 5.04    Taxes.

                  (a)     Recipient is responsible for and will pay all Taxes applicable to the Shared
 Services and the Shared Assets provided to Recipient, provided, that such payments by Recipient to
 Service Provider will be made in the most tax-efficient manner and provided further, that Service
 Provider will not be subject to any liability for Taxes applicable to the Shared Services and the Shared
 Assets as a result of such payment by Recipient. Service Provider will collect such Tax from Recipient in
 the same manner it collects such Taxes from other customers in the ordinary course of Service Provider’s
 business, but in no event prior to the time it invoices Recipient for the Shared Services and Shared Assets,
 costs for which such Taxes are levied. Recipient may provide Service Provider with a certificate
 evidencing its exemption from payment of or liability for such Taxes.

                  (b)    Service Provider will reimburse Recipient for any Taxes collected from Recipient
 and refunded to Service Provider. In the event a Tax is assessed against Service Provider that is solely the
 responsibility of Recipient and Recipient desires to protest such assessment, Recipient will submit to
 Service Provider a statement of the issues and arguments requesting that Service Provider grant Recipient
 the authority to prosecute the protest in Service Provider’s name. Service Provider’s authorization will
 not be unreasonably withheld. Recipient will finance, manage, control and determine the strategy for
 such protest while keeping Service Provider reasonably informed of the proceedings. However, the
 authorization will be periodically reviewed by Service Provider to determine any adverse impact on
 Service Provider, and Service Provider will have the right to reasonably withdraw such authority at any
 time. Upon notice by Service Provider that it is so withdrawing such authority, Recipient will
 expeditiously terminate all proceedings. Any adverse consequences suffered by Recipient as a result of
 the withdrawal will be submitted to arbitration pursuant to Section 9.14. Any contest for Taxes brought
 by Recipient may not result in any lien attaching to any property or rights of Service Provider or
 otherwise jeopardize Service Provider’s interests or rights in any of its property. Recipient agrees to


                                                      5
Case 21-03004-sgj Doc 22-3 Filed 04/13/21                 Entered 04/13/21 17:06:10           Page 11 of 18




 indemnify Service Provider for all Losses that Service Provider incurs as a result of any such contest by
 Recipient.

                   (c)     The provisions of this Section 5.04 will govern the treatment of all Taxes arising
 as a result of or in connection with this Agreement notwithstanding any other Article of this Agreement to
 the contrary.

                                          ARTICLE VI
                               SERVICE PROVIDER RESPONSIBILITIES

         Section 6.01    Service Provider General Obligations. Service Provider will provide the Shared
 Services and the Shared Assets to Recipient on a non-discriminatory basis and will provide the Shared
 Services and the Shared Assets in the same manner as if it were providing such services and assets on its
 own account (the “Service Standards”). Service Provider will conduct its duties hereunder in a lawful
 manner in compliance with applicable laws, statutes, rules and regulations and in accordance with the
 Service Standards, including, for avoidance of doubt, laws and regulations relating to privacy of customer
 information.

          Section 6.02    Books and Records; Access to Information. Service Provider will keep and
 maintain books and records on behalf of Recipient in accordance with past practices and internal control
 procedures. Recipient will have the right, at any time and from time to time upon reasonable prior notice
 to Service Provider, to inspect and copy (at its expense) during normal business hours at the offices of
 Service Provider the books and records relating to the Shared Services and Shared Assets, with respect to
 Service Provider’s performance of its obligations hereunder. This inspection right will include the ability
 of Recipient’s financial auditors to review such books and records in the ordinary course of performing
 standard financial auditing services for Recipient (but subject to Service Provider imposing reasonable
 access restrictions to Service Provider’s and its Affiliates’ proprietary information and such financial
 auditors executing appropriate confidentiality agreements reasonably acceptable to Service Provider).
 Service Provider will promptly respond to any reasonable requests for information or access. For the
 avoidance of doubt, all books and records kept and maintained by Service Provider on behalf of Recipient
 shall be the property of Recipient, and Service Provider will surrender promptly to Recipient any of such
 books or records upon Recipient’s request (provided that Service Provider may retain a copy of such
 books or records) and shall make all such books and records available for inspection and use by the
 Securities and Exchange Commission or any person retained by Recipient at all reasonable times. Such
 records shall be maintained by Service Provider for the periods and in the places required by laws and
 regulations applicable to Recipient.

         Section 6.03  Return of Property and Equipment. Upon expiration or termination of this
 Agreement, Service Provider will be obligated to return to Recipient, as soon as is reasonably practicable,
 any equipment or other property or materials of Recipient that is in Service Provider’s control or
 possession.

                                            ARTICLE VII
                                       TERM AND TERMINATION

         Section 7.01      Term. The term of this Agreement will commence as of the Effective Date and
 will continue in full force and effect until the first anniversary of the Effective Date (the “Term”), unless
 terminated earlier in accordance with Section 9.02. The Term shall automatically renew for successive
 one year periods unless sooner terminated under Section 7.02.




                                                      6
Case 21-03004-sgj Doc 22-3 Filed 04/13/21                 Entered 04/13/21 17:06:10           Page 12 of 18




         Section 7.02    Termination. Either Party may terminate this Agreement, with or without cause,
 upon at least 60 days advance written notice at any time prior to the expiration of the Term.

                                             ARTICLE VIII
                                          LIMITED WARRANTY

          Section 8.01    Limited Warranty. Service Provider will perform the Shared Services hereunder
 in accordance with the Service Standards. Except as specifically provided in this Agreement, Service
 Provider makes no express or implied representations, warranties or guarantees relating to its performance
 of the Shared Services and the granting of the Shared Assets under this Agreement, including any
 warranty of merchantability, fitness, quality, non-infringement of third party rights, suitability or
 adequacy of the Shared Services and the Shared Assets for any purpose or use or purpose. Service
 Provider will (to the extent possible and subject to Service Provider’s contractual obligations) pass
 through the benefits of any express warranties received from third parties relating to any Shared Service
 and Shared Asset, and will (at Recipient’s expense) assist Recipient with any warranty claims related
 thereto.

                                          ARTICLE IX
                                        MISCELLANEOUS

          Section 9.01    No Partnership or Joint Venture; Independent Contractor. Nothing contained in
 this Agreement will constitute or be construed to be or create a partnership or joint venture between or
 among HCMLP or HCMFA or their respective successors or assigns. The Parties understand and agree
 that, with the exception of the procurement by Service Provider of licenses or other rights on behalf of
 Recipient pursuant to Section 3.01, this Agreement does not make any of them an agent or legal
 representative of the other for any purpose whatsoever. With the exception of the procurement by Service
 Provider of licenses or other rights on behalf of Recipient pursuant to Section 3.01, no Party is granted, by
 this Agreement or otherwise, any right or authority to assume or create any obligation or responsibilities,
 express or implied, on behalf of or in the name of any other Party, or to bind any other Party in any
 manner whatsoever. The Parties expressly acknowledge that Service Provider is an independent
 contractor with respect to Recipient in all respects, including with respect to the provision of the Shared
 Services.

         Section 9.02     Amendments; Waivers. Except as expressly provided herein, this Agreement
 may be amended only by agreement in writing of all Parties. No waiver of any provision nor consent to
 any exception to the terms of this Agreement or any agreement contemplated hereby will be effective
 unless in writing and signed by all of the Parties affected and then only to the specific purpose, extent and
 instance so provided. No failure on the part of any Party to exercise or delay in exercising any right
 hereunder will be deemed a waiver thereof, nor will any single or partial exercise preclude any further or
 other exercise of such or any other right.

         Section 9.03    Schedules and Exhibits; Integration. Each Schedule and Exhibit delivered
 pursuant to the terms of this Agreement must be in writing and will constitute a part of this Agreement,
 although schedules need not be attached to each copy of this Agreement. This Agreement, together with
 such Schedules and Exhibits constitutes the entire agreement among the Parties pertaining to the subject
 matter hereof and supersedes all prior agreements and understandings of the Parties in connection
 therewith.

        Section 9.04     Further Assurances. Each Party will take such actions as any other Party may
 reasonably request or as may be necessary or appropriate to consummate or implement the transactions
 contemplated by this Agreement or to evidence such events or matters.


                                                      7
Case 21-03004-sgj Doc 22-3 Filed 04/13/21                  Entered 04/13/21 17:06:10          Page 13 of 18




         Section 9.05   Governing Law. This Agreement and the legal relations between the Parties will
 be governed by and construed in accordance with the laws of the State of Texas applicable to contracts
 made and performed in such State and without regard to conflicts of law doctrines unless certain matters
 are preempted by federal law.

         Section 9.06     Assignment. Except as otherwise provided hereunder, neither this Agreement
 nor any rights or obligations hereunder are assignable by one Party without the express prior written
 consent of the other Parties.

         Section 9.07    Headings. The descriptive headings of the Articles, Sections and subsections of
 this Agreement are for convenience only and do not constitute a part of this Agreement.

          Section 9.08    Counterparts. This Agreement and any amendment hereto or any other
 agreement delivered pursuant hereto may be executed in one or more counterparts and by different Parties
 in separate counterparts. All counterparts will constitute one and the same agreement and will become
 effective when one or more counterparts have been signed by each Party and delivered to the other
 Parties.

          Section 9.09    Successors and Assigns; No Third Party Beneficiaries. This Agreement is
 binding upon and will inure to the benefit of each Party and its successors or assigns, and nothing in this
 Agreement, express or implied, is intended to confer upon any other Person or Governmental Entity any
 rights or remedies of any nature whatsoever under or by reason of this Agreement.

         Section 9.10     Notices. All notices, demands and other communications to be given or
 delivered under or by reason of the provisions of this Agreement will be in writing and will be deemed to
 have been given: (i)immediately when personally delivered; (ii) when received by first class mail, return
 receipt requested; (iii) one day after being sent for overnight delivery by Federal Express or other
 overnight delivery service; or (iv) when receipt is acknowledged, either electronically or otherwise, if sent
 by facsimile, telecopy or other electronic transmission device. Notices, demands and communications to
 the other Parties will, unless another address is specified by such Parties in writing, be sent to the
 addresses indicated below:

                          If to HCMLP, addressed to:

                          Highland Capital Management, L.P.
                          300 Crescent Court, Suite 700
                          Dallas, Texas 75201
                          Attention: General Counsel
                          Fax: (972) 628-4147

                          If to HCMFA, addressed to:

                          Highland Capital Management Fund Advisors, L.P.
                          300 Crescent Court, Suite 700
                          Dallas, Texas 75201
                          Attention: General Counsel
                          Fax: (972) 628-4147

         Section 9.11    Expenses. Except as otherwise provided herein, the Parties will each pay their
 own expenses incident to the negotiation, preparation and performance of this Agreement, including the
 fees, expenses and disbursements of their respective investment bankers, accountants and counsel.


                                                       8
Case 21-03004-sgj Doc 22-3 Filed 04/13/21                  Entered 04/13/21 17:06:10            Page 14 of 18




          Section 9.12     Waiver. No failure on the part of any Party to exercise or delay in exercising any
 right hereunder will be deemed a waiver thereof, nor will any single or partial exercise preclude any
 further or other exercise of such or any other right.

         Section 9.13     Severability. If any provision of this Agreement is held to be unenforceable for
 any reason, it will be adjusted rather than voided, if possible, to achieve the intent of the Parties. All
 other provisions of this Agreement will be deemed valid and enforceable to the extent possible.

          Section 9.14     Arbitration; Jurisdiction. Notwithstanding anything contained in this Agreement
 or the Annexes hereto to the contrary, in the event there is an unresolved legal dispute between the parties
 and/or any of their respective officers, directors, partners, employees, agents, affiliates or other
 representatives that involves legal rights or remedies arising from this Agreement, the parties agree to
 submit their dispute to binding arbitration under the authority of the Federal Arbitration Act; provided,
 however, that either party or such applicable affiliate thereof may pursue a temporary restraining order
 and/or preliminary injunctive relief in connection with confidentiality covenants or agreements binding
 on the other party, with related expedited discovery for the parties, in a court of law, and, thereafter,
 require arbitration of all issues of final relief. The Arbitration will be conducted by the American
 Arbitration Association, or another, mutually agreeable arbitration service. The arbitrator(s) shall be duly
 licensed to practice law in the State of Texas. The discovery process shall be limited to the following:
 Each side shall be permitted no more than (i) two party depositions of six hours each. Each deposition is
 to be taken pursuant to the Texas Rules of Civil Procedure; (ii) one non-party deposition of six hours; (iii)
 twenty-five interrogatories; (iv) twenty-five requests for admission; (v) ten requests for production. In
 response, the producing party shall not be obligated to produce in excess of 5,000 total pages of
 documents. The total pages of documents shall include electronic documents; (vi) one request for
 disclosure pursuant to the Texas Rules of Civil Procedure. Any discovery not specifically provided for in
 this paragraph, whether to parties or non-parties, shall not be permitted. The arbitrator(s) shall be
 required to state in a written opinion all facts and conclusions of law relied upon to support any decision
 rendered. No arbitrator will have authority to render a decision that contains an outcome determinative
 error of state or federal law, or to fashion a cause of action or remedy not otherwise provided for under
 applicable state or federal law. Any dispute over whether the arbitrator(s) has failed to comply with the
 foregoing will be resolved by summary judgment in a court of law. In all other respects, the arbitration
 process will be conducted in accordance with the American Arbitration Association’s dispute resolution
 rules or other mutually agreeable, arbitration service rules. The party initiating arbitration shall pay all
 arbitration costs and arbitrator’s fees, subject to a final arbitration award on who should bear costs and
 fees. All proceedings shall be conducted in Dallas, Texas, or another mutually agreeable site. Each party
 shall bear its own attorneys fees, costs and expenses, including any costs of experts, witnesses and/or
 travel, subject to a final arbitration award on who should bear costs and fees. The duty to arbitrate
 described above shall survive the termination of this Agreement. Except as otherwise provided above, the
 parties hereby waive trial in a court of law or by jury. All other rights, remedies, statutes of limitation and
 defenses applicable to claims asserted in a court of law will apply in the arbitration.

         Section 9.15     General Rules of Construction. For all purposes of this Agreement and the
 Exhibits and Schedules delivered pursuant to this Agreement: (i) the terms defined in Article I have the
 meanings assigned to them in Article I and include the plural as well as the singular; (ii) all accounting
 terms not otherwise defined herein have the meanings assigned under GAAP; (iii) all references in this
 Agreement to designated “Articles,” “Sections” and other subdivisions are to the designated Articles,
 Sections and other subdivisions of the body of this Agreement; (iv) pronouns of either gender or neuter
 will include, as appropriate, the other pronoun forms; (v) the words “herein,”“hereof” and “hereunder”
 and other words of similar import refer to this Agreement as a whole and not to any particular Article,
 Section or other subdivision; (vi) “or” is not exclusive; (vii) “including” and “includes” will be deemed to
 be followed by “but not limited to” and “but is not limited to, “respectively; (viii) any definition of or

                                                       9
Case 21-03004-sgj Doc 22-3 Filed 04/13/21                Entered 04/13/21 17:06:10         Page 15 of 18




 reference to any law, agreement, instrument or other document herein will be construed as referring to
 such law, agreement, instrument or other document as from time to time amended, supplemented or
 otherwise modified; and (ix) any definition of or reference to any statute will be construed as referring
 also to any rules and regulations promulgated thereunder.




                                                    10
Case 21-03004-sgj Doc 22-3 Filed 04/13/21   Entered 04/13/21 17:06:10   Page 16 of 18
Case 21-03004-sgj Doc 22-3 Filed 04/13/21                 Entered 04/13/21 17:06:10     Page 17 of 18




                                                     Annex A

                                               Shared Services

           Compliance
                         General compliance
                         Compliance systems
           Facilities
                         Equipment
                         General Overhead
                         Office Supplies
                         Rent & Parking
           Finance & Accounting
                        Book keeping
                         Cash management
                         Cash forecasting
                         Credit facility reporting
                         Financial reporting
                         Accounts payable
                         Accounts receivable
                         Expense reimbursement
                         Vendor management
           HR
                         Drinks/snacks
                         Lunches
                         Recruiting
           IT
                         General support & maintenance (OMS, development, support)
                         Telecom (cell, phones, broadband)
                         WSO
           Legal
                         Corporate secretarial services
                         Document review and preparation
                         Litigation support
                         Management of outside counsel
           Marketing and PR
                         Public relations
           Tax
                         Tax audit support
                         Tax planning
                         Tax prep and filing
           Investments
                         Investment research on an ad hoc basis as requested by HCMFA
Case 21-03004-sgj Doc 22-3 Filed 04/13/21            Entered 04/13/21 17:06:10   Page 18 of 18




                        Valuation Committee
           Trading
                        Trading desk services
           Operations
                        Trade settlement




                                                13
